Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In the Interest of K.D., a Minor Child                  Appeal from the 307th District Court of
                                                         Gregg County, Texas (Tr. Ct. No. 2014-70-
 No. 06-15-00012-CV                                      DR). Opinion delivered by Justice Burgess,
                                                         Chief Justice Morriss and Justice Moseley
                                                         participating.



        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. We affirm that part of the trial court’s judgment finding that Mother’s Affidavit
of Relinquishment is valid and enforceable as between the parties. We reverse that portion of the
trial court’s judgment finding that termination of Mother’s parental rights is in K.D.’s best interest
and remand the case to the trial court for a new trial on whether termination is in K.D.’s best
interest.
        We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.
        We further note that the payment of costs is waived pursuant to Section 40.062 of the Texas
Human Resources Code. See TEX. HUM. RES. CODE ANN. § 40.062 (West 2013).


                                                        RENDERED JULY 29, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk